The opinion of the court was delivered by
Burch, J.:
The action was one of mandamus commenced by the board of trustees of a drainage district in process of disorganization, against the county treasurer as collector of taxes for the drainage district, to require the treasurer to pay to the trustees taxes collected for the drainage district.
The taxes were levied and collected pursuant to the judgment of this court in the cases of Fidelity Nat’l Bank & Trust Co. v. Morris, 127 Kan. 283, 273 Pac. 425, and 130 Kan. 290, 286 Pac. 206. Some taxpayers paid without protest, and there is no reason why the treasurer should hold the taxes so paid. Other taxpayers paid under protest. The protest of certain persons was that the assessment was not in conformity with and was in violation of R. S. 24-618. The court had already interpreted the statute as authorizing the assessment, the protest was not well founded (Railway Co. v. Drainage District, post, p. 586, and companion case, just decided), the taxpayers have taken no action to recover the payments made under protest, and the treasurer arbitrarily withholds those taxes.
Two corporations paid under protest, and sued to recover the taxes. Their protests were unavailing. (Railway Co. v. Drainage District, supra.)
Peremptory writ allowed, costs to be taxed to defendant.